    Case 1:19-cv-00660-MKB-SMG Document 75 Filed 06/25/20 Page 1 of 4 PageID #: 785




(212) 373-3118

(212) 492-0118

lelynch@paulweiss.com




           June 25, 2020




           VIA ECF
           Honorable Margo K. Brodie
           United States District Court
           Eastern District of New York
           225 Cadman Plaza East
           Brooklyn, New York 11201

           Re: Federal Defenders of New York, Inc. v. Federal Bureau of Prisons, et al., No. 19-cv-
           00660 (E.D.N.Y.)

           Dear Judge Brodie:

                           I write to update the Court on the parties’ ongoing efforts to address
           several of the important issues raised in this litigation through mediation.

           I.     Background

                          Since my June 18, 2020 report to the Court, I have had a joint call with
           counsel for Federal Defenders, Inc., along with their representatives and with counsel for
           the Government and representatives of the Metropolitan Detention Center (“MDC”) and
Case 1:19-cv-00660-MKB-SMG Document 75 Filed 06/25/20 Page 2 of 4 PageID #: 786

                                                                                                     2

     Metropolitan Correctional Center (“MCC”). I have also spoken separately with counsel
     for MDC and MCC. 1

                  This week, my conversations with the Federal Defenders and the
     Government have focused on the following topics:

                     1.     The current status of in-person legal visitation at both institutions.

                     2.     The handling of legal mail at both institutions.

                    3.     Plaintiffs’ desire to increase both the length and number of
     available videoconferences currently available at both institutions.

                     4.     The execution of the current protocol for scheduling and placing
     attorney-client phone calls at the MDC and the MCC.

                    I have also received and reviewed the reports submitted by the parties on
     June 24, 2020. See ECF Nos. 73 & 74. My discussions with the parties this week were
     substantive and productive. We discussed issues concerning in person visits and issues
     concerning legal mail. Both parties are prepared to discuss these issues at the June 26,
     2020 telephone status conference.

     II.      Telephonic Contact

                    This was the tenth week in which the parties scheduled and facilitated
     legal phone calls under the Court Protocol for Attorney Calls and Teleconference
     Hearings. Pursuant to the Protocol, attorney-client calls were scheduled by Federal
     Defenders for afternoon slots of one-half hour each from 12pm to 3pm at the MDC and 1
     to 3:30 pm at the MCC. As Your Honor is aware, the parties have also made efforts to
     expand legal call hours beyond the times provided in the Protocol. See ECF No. 70.

              A.     MCC

                     According to the information I have from MCC, MCC received ninety-one
     requests for phone calls since June 19, 2020. Eighty calls were completed, eight calls
     were attempted but not completed, and one was cancelled at the attorney’s request. There
     were two calls for which we do not have completion information and I have followed up
     with the institution for more information.

              B.     MDC

                   MDC received 114 call requests from June 19 to June 23, with call logs
     from June 24 not available at the time of this report. 101 of these were completed and



     1
         We held a joint call on June 25, 2020. I also spoke with MDC and MCC on June 25,
          2020.
Case 1:19-cv-00660-MKB-SMG Document 75 Filed 06/25/20 Page 3 of 4 PageID #: 787

                                                                                               3

     five were attempted but not completed. There were eight calls for which we do not have
     completion information and I have followed up with the institution for more information.

     III.   Videoconferencing

            A.      MCC

                    According to MCC’s records, there were twenty-four videoconferences
     scheduled to take place this week. Twenty-four were completed as scheduled

            B.      MDC

                    According to MDC’s records, there were twenty videoconferences
     scheduled to take place this week using MDC’s VTC units. Twenty were completed as
     scheduled. There were three videoconferences scheduled to take place this week using
     the videoconference system at the Brooklyn courthouse. Those three were also
     completed as scheduled. The parties will work together to utilize available VTC time
     scheduled for the courthouse unit with the MDC based units, where possible. Federal
     Defenders has raised a privacy concern with one videoconference, wherein defense
     counsel could hear an adjacent videoconference, raising concerns about their privacy as
     well. That information has been provided to the government for further review.

     IV.    In-Person Legal Visits

                     The parties continue to discuss the issues surrounding the resumption of
     in-person visiting. Last week Federal Defenders provided a detailed summary of
     procedures that would assist the defense bar with the resumption of in-person
     visiting. The government previously indicated that several of the procedures were
     already under consideration by the institutions and, without providing guarantees of
     inclusion, all would be considered. This week the government advised that both
     institutions continue to work towards re-opening plans, which plans still require approval
     at the regional or national level. The parties have been able to discuss certain likely
     procedures within the context of mediation, although the government is awaiting final
     approval before plans can be announced publicly. Once the institutions are advised they
     may re-open, the government anticipates a transition period during which they will have
     further discussions with Federal Defenders about plan specifics. This will provide
     additional opportunity for Federal Defenders to provide feedback and input.

     V.     Legal Mail

                     The MDC has advised that they have spoken with staff involved in
     handling legal mail and reiterated the appropriate guidance. Federal Defenders has
     advised that they continue to hear of instances where legal mail is not handled
     appropriately. Where possible, Federal Defenders will provide specific information
     regarding these instances so that the government can look into them. I will continue to
     monitor this issue.
Case 1:19-cv-00660-MKB-SMG Document 75 Filed 06/25/20 Page 4 of 4 PageID #: 788

                                                                          4

                                         Respectfully,


                                              /s/ Loretta E. Lynch
                                         Loretta E. Lynch


     cc:   Sean Hecker, Kaplan, Hecker & Fink
           Seth D. Eichenholtz, U.S. Attorney’s Office (E.D.N.Y.)
           Sean Greene, U.S. Attorney’s Office (E.D.N.Y.)
           Matthew J. Modafferi, U.S. Attorney’s Office (E.D.N.Y.)
           Jeffrey Oestericher, U.S. Attorney’s Office (S.D.N.Y.)
           David Jones, U.S. Attorney’s Office (S.D.N.Y.)
